Exhibit 10.25
SUBORDINATED LIMITED RECOURSE GUARANTY AGREEMENT
     This Subordinated Limited Recourse Guaranty Agreement (this “Guaranty”) is
made and entered into this 20th day of February, 2009, by and between each
signatory hereto identified as a Guarantor (each a “Guarantor” and collectively,
the “Guarantors”), in favor of Asta Group, Incorporated (“Asta Group”). Terms
used herein and not defined herein have the meaning set forth in the Guarantor
Security Agreement (as defined below).
BACKGROUND
     Whereas, pursuant to two subordinated promissory notes, dated the date
hereof, one in the principal amount of $7,526,278 (the “$7.5 Million Note”) and
one in the principal amount of $700,000 (the “$700,000 Note,” and with the $7.5
Million Note, the “Notes”), Asta Funding, Inc. (“Asta Funding”) has agreed to
pay Asta Group the respective principal amounts of $7,526,278 and $700,000, plus
interest thereon;
     Whereas, in connection with the fourth amendment to that certain
receivables financing agreement, dated as of March 2, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among Palisades Acquisition XVI, LLC (the “Borrower”), Palisades
Collection, L.L.C., as servicer, Fairway Finance Company, LLC, BMO Capital
Markets Corp., as administrator and collateral agent (the “Collateral Agent”),
and Bank of Montreal, Asta Group collaterally assigned the $700,000 Note to the
Collateral Agent, as additional security for the obligations of the Borrower
under the Receivables Financing Agreement (the “Collateral Assignment”);
     Whereas, in order to induce Asta Group to enter into such Collateral
Assignment, the Guarantors have agreed to enter into this Guaranty in favor of
Asta Group, with recourse under this Guaranty being limited as set forth in this
Guaranty and a subordinated Guarantor Security Agreement dated as of the date
hereof among Guarantors and Asta Group (as amended, modified, supplemented and
restated from time to time, the “Guarantor Security Agreement”); and
     Whereas, to obtain the consent of Guarantors’ existing senior secured
creditors to enter into the Guaranty and the Guarantor Security Agreement, Asta
Group has agreed to enter into the Subordination and Intercreditor Agreement of
this date between Asta Group and Israel Discount Bank of New York, as collateral
agent for itself and the senior secured creditors (as amended, modified,
supplemented and restated from time to time, the “Intercreditor Agreement”; and,
together with this Guaranty and the Guarantor Security Agreement, the “Guarantor
Security Documents”).
     1. The Guarantors, jointly and severally, hereby unconditionally and
irrevocably guarantee payment of the principal and interest on the Notes,
including, without limitation, all reasonable costs and expenses of enforcement
and collection, including attorneys’ fees of Asta Group (the “Guaranteed
Obligations”); provided however notwithstanding anything to the

 



--------------------------------------------------------------------------------



 



contrary in this Guaranty or in any other Guarantor Security Document, so long
as the Intercreditor Agreement is in effect or any Senior Indebtedness has not
been Paid in Full, Asta Group shall not take any action to enforce any of the
obligations of any Guarantor (or otherwise seek any remedy or recourse) under
any Guarantor Security Document except in accordance with Section 7(a) of the
Intercreditor Agreement as in effect on the date hereof (or such revised Section
7(a) after the date hereof that has been consented to by the Guarantors in
writing) (the “Standstill”).
     For purposes of this Agreement, “Senior Indebtedness” means Senior
Indebtedness as defined in the Intercreditor Agreement as in effect on the date
hereof or such revised definition after the date hereof that has been consented
to by the Guarantors in writing. For purposes of this Agreement, “Paid in Full”
means Paid in Full as defined in the Intercreditor Agreement as in effect on the
date hereof or such revised definition after the date hereof that has been
consented to by the Guarantors in writing.
     2. Subject to the Intercreditor Agreement and other restrictions set forth
herein, Guarantors, jointly and severally, agree that the Guaranteed Obligations
shall be due and payable from the Collateral (as defined in the Guarantor
Security Agreement) in accordance with the Guarantor Security Agreement when the
Guaranteed Obligations or any portion thereof is due to be paid by Asta Funding
to Asta Group, whether at stated maturity, by declaration, acceleration or
otherwise.
     3. Each Guarantor warrants to Asta Group that: (i) no other agreement,
representation or special condition exists between such Guarantor and Asta Group
regarding the liability of such Guarantor hereunder, nor does any understanding
exist between such Guarantor and Asta Group that the obligations of such
Guarantor hereunder are or will be other than as set forth herein; and (ii) as
of the date hereof, such Guarantor has no defense whatsoever to any action or
proceeding that may be brought to enforce this Guaranty.
     4. So long as any Guaranteed Obligations are outstanding (which, for
purposes of clarification, means until the Guaranteed Obligations are
indefeasibly paid in full in cash), each Guarantor subordinates, in favor of
Asta Group, any of the following rights of such Guarantor against Asta Funding:
(i) any right of such Guarantor to be subrogated in whole or in part to any
right or claim with respect to any Guaranteed Obligations or any portion thereof
to Asta Group which might otherwise arise from payment by such Guarantor to Asta
Group on the account of the Guaranteed Obligations or any portion thereof; and
(ii) any right of such Guarantor to require the marshalling of assets of Asta
Funding or any other Person which might otherwise arise from payment by such
Guarantor to Asta Group on account of the Guaranteed Obligations or any portion
thereof. If any amount shall be paid to such Guarantor in violation of the
preceding sentence, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for the benefit of, Asta Group
and shall forthwith be paid to Asta Group to be credited and applied upon the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Notes. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Notes, the
Receivables Financing Agreement and the Guarantor Security Documents and that
the waivers set forth in this Section 4 are knowingly made in contemplation of
such benefits.

-2-



--------------------------------------------------------------------------------



 



     5. Except as set forth in the last sentence of Section 2 above, each
Guarantor waives promptness and diligence by Asta Group with respect to its
rights under any of the Guarantor Security Documents, including, but not limited
to, this Guaranty.
     6. Each Guarantor waives any and all notice with respect to: (i) acceptance
by Asta Group of this Guaranty; (ii) the provisions of any note, instrument or
agreement relating to the Guaranteed Obligations; and (iii) any default in
connection with the Guaranteed Obligations.
     7. Each Guarantor waives any presentment, demand, notice of dishonor or
nonpayment, protest, and notice of protest in connection with the Guaranteed
Obligations.
     8. Each Guarantor agrees that Asta Group may from time to time and as many
times as Asta Group, in its sole discretion, deems appropriate, do any of the
following without notice to such Guarantor and without adversely affecting the
validity or enforceability of this Guaranty: (i) release, surrender, exchange,
compromise, or settle the Guaranteed Obligations or any portion thereof;
(ii) change, renew, or waive the terms of the Guaranteed Obligations or any
portion thereof; (iii) change, renew, or waive the terms, including without
limitation, the rate of interest charged to Asta Funding or Guarantors, of any
note, instrument, or agreement relating to the Guaranteed Obligations or any
portion thereof; (iv) grant any extension or indulgence with respect to the
payment to Asta Group of the Guaranteed Obligations or any portion thereof; (v)
enter into any agreement of forbearance with respect to the Guaranteed
Obligations or any portion thereof; (vi) release, surrender, exchange or
compromise any security held by Asta Group for the Guaranteed Obligations;
(vii) release any Person who is a guarantor or surety or who has agreed to
purchase the Guaranteed Obligations or any portion thereof; and (viii) release,
surrender, exchange or compromise any security or Lien held by Asta Group for
the liabilities of any Person who is a guarantor or surety for the Guaranteed
Obligations or any portion thereof. Each Guarantor agrees that Asta Group may do
any of the above as it deems necessary or advisable, in its sole discretion,
without giving any notice to Guarantors, and that Guarantors will remain,
jointly and severally, liable for full payment to Asta Group of the Guaranteed
Obligations.
     9. Each Guarantor agrees to be jointly and severally bound by the terms of
this Guaranty and jointly and severally liable under this Guaranty subject to
the limitations of liability herein. As a result of such liability, each
Guarantor acknowledges that Asta Group may, in its sole discretion, elect to
enforce this Guaranty for the total Guaranteed Obligations against any Guarantor
without any duty or responsibility to pursue any other Guarantor or any other
Person (except as set forth in Section 2 above) and that such an election by
Asta Group shall not be a defense to any action Asta Group may elect to take
against a Guarantor.
     10. Each Guarantor recognizes and agrees that Asta Funding, after the date
hereof, may refinance existing Guaranteed Obligations, and that in any such
transaction, even if such transaction is not now contemplated, Asta Group will
rely in any such case upon this Guaranty and the enforceability thereof against
Guarantor and that this Guaranty shall remain in full force and effect with
respect to such future indebtedness of Asta Funding to Asta Group and such
indebtedness shall for all purposes constitute Guaranteed Obligations.

-3-



--------------------------------------------------------------------------------



 



     11. Each Guarantor further agrees that, if at any time all or any part of
any payment, from whomever received, theretofore applied by Asta Group to any of
the Guaranteed Obligations is or must be rescinded or returned by Asta Group for
any reason whatsoever including, without limitation, the insolvency, bankruptcy
or reorganization of Guarantor, such liability shall, for the purposes of this
Guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence, notwithstanding such application, and
this Guaranty shall continue to be effective or be reinstated, as the case may
be, as to such liabilities, all as though such application had not been made.
     12. Each Guarantor agrees that no failure or delay on the part of Asta
Group to exercise any of its rights, powers or privileges under this Guaranty
shall be a wavier of such rights, powers or privileges or a waiver of any
default, nor shall any single or partial exercise of any of Asta Group’s rights,
powers or privileges preclude other or further exercise thereof or the exercise
of any other right, power or privilege or be construed as a waiver of any
default. Each Guarantor further agrees that no waiver or modification of any
rights of Asta Group under this Guaranty shall be effective unless in writing
and signed by Asta Group. Guarantor further agrees that each written waiver
shall extend only to the specific instance actually recited in such written
waiver and shall not impair the rights of Asta Group in any other respect.
     13. Subject to the terms of the Intercreditor Agreement and the limitations
set forth in this Guaranty, each Guarantor, jointly and severally,
unconditionally agrees to pay all costs and expenses, including attorney’s fees,
incurred by Asta Group in enforcing this Guaranty against any Guarantor.
     14. Each Guarantor acknowledges that in addition to binding itself to this
Guaranty, at the time of execution of this Guaranty Asta Group offered to such
Guarantor a copy of this Guaranty in the form in which it was executed and that
by acknowledging this fact such Guarantor may not later be able to claim that a
copy of the Guaranty was not received by it.
     15. Each Guarantor agrees that this Guaranty shall be binding upon such
Guarantor, and its successors and assigns; provided, however, that such
Guarantor may not assign or transfer any of its rights and obligations hereunder
or any interest herein. Each Guarantor further agrees that this Guaranty shall
inure to the benefit of Asta Group and its successors and assigns. No amendment,
waiver or other modification of any provision of this Guaranty, and no consent
to any departure by any Guarantor herefrom, shall in any event be effective
unless the same shall be in writing and signed by Asta Group, and then such
amendment, waiver, modification or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     16. Subject to the limitations set forth above in this Guaranty, each
Guarantor agrees that if any Guarantor fails to perform any covenant or
agreement hereunder or if there occurs an Event of Default under either of the
Notes, all or any part of the Guaranteed Obligations may be declared to be
forthwith due and payable, in any case without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived.
     17. Subject to the limitations set forth in the Intercreditor Agreement and
above in this Guaranty, each Guarantor agrees that the enumeration of Asta
Group’s rights and remedies set forth in this Guaranty is not intended to be
exhaustive and the exercise by Asta Group of any

-4-



--------------------------------------------------------------------------------



 



right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative and shall be in addition to any other right or
remedy given hereunder or under any other agreement among the parties to the
Guarantor Security Documents or which may now or hereafter exist at law or in
equity or by suit or otherwise.
     18. Each Guarantor agrees that all notices, statements, requests, demands
and other communications under this Guaranty shall be given to such Guarantor at
the address set forth below their respective names on the signature page hereof
in the manner provided in the Guarantor Security Agreement.
     19. (a) Each Guarantor agrees that the provisions of this Guaranty are
severable, and in an action or proceeding involving any state or federal
bankruptcy, insolvency or other law affecting the rights of creditors generally:
          (i) if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Guaranty in any
jurisdiction.
          (ii) if this Guaranty would be held or determined to be void, invalid
or unenforceable on account of the amount of Guarantor’s aggregate liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the aggregate amount of such liability shall, without any
further action by Asta Group, such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.
          (b) If the guarantee by a Guarantor of the Guaranteed Obligations is
held or determined to be void, invalid or unenforceable, in whole or in part,
such holding or determination shall not impair or affect the validity and
enforceability of any clause or provision not so held to be void, invalid or
unenforceable against such Guarantor.
     20. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICT OF LAWS
PRINCIPLES OTHER THAN THOSE SET FORTH IN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
     21. EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ASTA GROUP OR ANY OTHER AFFECTED PARTY. EACH GUARANTOR ACKNOWLEDGES
AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION (AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY) AND THAT THIS

-5-



--------------------------------------------------------------------------------



 



PROVISION IS A MATERIAL INDUCEMENT FOR THE OTHER PARTIES ENTERING INTO THIS
GUARANTY AND EACH SUCH OTHER TRANSACTION DOCUMENT.
     22. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FEDERAL
COURT SITTING IN NEW YORK, NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY OR ANY DOCUMENT
RELATED HERETO.
(signature page follows)

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantors intending to be legally bound, have executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

                  Asta Funding Acquisition I, LLC, as a
Guarantor    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Asta Funding Acquisition II, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Asta Funding Acquisition IV, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manger    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-1



--------------------------------------------------------------------------------



 



                  Palisades Collection, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition I, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition II, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-2



--------------------------------------------------------------------------------



 



                  Palisades Acquisition IV, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition V, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager           Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition VI, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-3



--------------------------------------------------------------------------------



 



                  Palisades Acquisition VII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition VIII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:        
 
           
 
  Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition IX, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-4



--------------------------------------------------------------------------------



 



                  Palisades Acquisition X, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition XI, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
   
 
  Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition XII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
           
 
  Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-5



--------------------------------------------------------------------------------



 



                  Palisades Acquisition XIII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
           
 
  Palisades Acquisition XIV, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition XV, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-6



--------------------------------------------------------------------------------



 



                  Palisades Acquisition XVII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Palisades Acquisition XVIII, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Cliffs Portfolio Acquisition I, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager           Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-7



--------------------------------------------------------------------------------



 



                  Sylvan Acquisition I, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Computer Finance, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Astafunding.com, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-8



--------------------------------------------------------------------------------



 



                  Asta Commercial, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Citizens Lending Group, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Ventura Services, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

S-9



--------------------------------------------------------------------------------



 



                  Option Card, LLC, as a Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    
 
                Vativ Recovery Solutions, LLC, as a
Guarantor    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
                Address for Notices:
210 Sylvan Avenue
Englewood Cliffs, NJ 07632    

Accepted as of the date:
ASTA GROUP, INCORPORATED

         
By:
Name:
  /s/ Gary Stern
 
Gary Stern    
Title:
  President    

S-10